Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 1 of 38 Page ID #:12




                              EXHIBIT A
              Case 2:21-cv-05971-ODW-MRW
Electronically FILED by Court of California, County of Los AngelesDocument         1-2
                                                                  on 09/04/2020 01:35      Filed
                                                                                      PM Sherri      07/23/21
                                                                                                R. Carter,               Pageof2Court,
                                                                                                           Executive Officer/Clerk of 38      Page IDClerk
                                                                                                                                       by R. Perez,Deputy #:13
                                                                             20STCV33881
                                     Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Thomas Long




                          Vincent W. Davis (SBN 125399)
                          Viktor V. Ginko, Esq. (SBN 259664)
                     2
                          Law Offices of Vincent W. Davis &Associates
                      3
                          150 N. Santa Anita Avenue, Suite 200
                          Arcadia, CA 91006
                     4    Phone: (626) 446-6442
                          Facsimile: (626) 446-6454
                      5   Email: viktor@vincentwdavis.com

                     6
                          Attorneys for Plaintiffs


                     s                                    IN THE SUPERIOR COURT OF CALIFORNIA

                     9                                          FOR THE COUNTY OF LOS ANGELES
      w
      Q        ~ to                                                          CENTRAL DISTRICT
      U o      ~
        0
          N    ~
      ~ w      Q    11
                                                                            (Unlimited Jurisdiction)
      dFo~^e
      a3~~`c
      v'~ °~W       12
      azz~                THE ESTATE OF YAELI MOZZELLE           )
      F~O Q         13    GALDAMEZ aka "ANDREW                   ~ CaseNo.:   ~~~-r~~~~~-~
      zd"~w               GALDAMEZ/ANDREW ELIJAH MARTINEZ"~
      ~z~~          14    and SILVIA ABIGAIL MARTINEZ, an        ~      COMPLAINT FOR DAMAGES
     zQQ~
                          Individual,                            ~
     ~',Fd~ is
     o~~„                                                               1. NEGLIGENCE (WRONGFUL
     ~~~ v
     v z w 16                              PLAINTIFFS,           )      DEATH)
        0                    vs.                                        2.  FAILURE TO PROTECT
      w~       O
      3        a    17                                                  3. MEDICAL MALPRACTICE
      d
      a                   COiJNTY OF LOS ANGELES, by and through        4. NEGLIGENCE AGAINST THE
                    18    DEPARTMENT OF CHILDREN AND                    COUNTY OF LOS ANGELES
                          FAMILY SERVICES; POMONA VALLEY                DEPARTMENT OF CHILDREN
                    19
                          HOSPITAL; DR. KALPESH BHAVAR, M.D.;           AND FAMILY SERVICES
                    20    DR. ALEXANDER NGUYEN, D.O.;                   5. NEGLIGENCE AGAINST UNION
                          KENNETH BOULDIN, MSW, MEEKA                   PACIFIC RAILROAD
                    21    BAGAI, MSW, BESY HENRIQUEZ and                6. NEGLIGENCE AGAINST
                          ANGLICA SVEDAS; UNION PACIFIC                 METROPOLITAN
                    22
                          RAILROAD; METROPOLITAN                        TRANSPORTATION AUTHORITY
                          TRANSPORTATION AUTHORITY; and                 7. LOSS OF CONSORTIUM
                    23
                          DOES 1 TO 200 Inclusive,                      8.  NEGLIGENT SUPERVISION,
                    24                                                  TRAINING, HIRING AND
                                           DEFENDANTS.                  RETENTION
                    25                                                  9. MONELL-RELATED CLAIMS

                    26
                                                                                                          [JURY TRIAL DEMANDED]
                    z~

                    2s

                                             COMPLAINT rOR DAMAGES
     Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 3 of 38 Page ID #:14




         i    COMES NOW Plaintiffs The Estate of Yaeli Mozzelle Galdamez aka

         2    ~ "Andrew Galdamez/Andrew Elijah Martinez" &Silvia Abigail Martinez by and through their

         3    ~ Attorneys Vincent W. Davis &Associates and sets forth the following Complaint alleging as

         4    follows:

         5                                        NATURE OF THE ACTION

         v            The Plaintiffs The Estate of Yaeli Mozzelle Galdamez aka "Andrew Galdamez/Andrew

              Elijah Martinez" &Silvia Abigail Martinez is an individual, (Hereinafter interchangeably referred

         s    to as "Plaintiff(s)", reside in the County of Los Angeles and the State of California; and, are brinDing

         9    this action based upon information and belief and upon the investigation by Counsel and by

        to    Plaintiffls Executor/Administrator of the Estate of decedent Yaeli Mozzelle Galdamez aka "Andrew
 o ,~
,~
 N  ~
 w `r   ~1    Galdamez" who met her untimely demise on or about Wednesday, September 4th, 2019 when she
.~-~~
sSS~
~~ °'w 12
 = Q J
              was run over by a train proceeding at or near 2870 Pomona Boulevard, in Pomona California near
iz z~
;ao~ 13       the "Spadra Cemetery" when she/he laid down on the railroad tracks in front of a moving train
:Qa~
~FU~ 14       traveling approximately 60 MPH and pronounced dead at or about 21:45:00.
 ~a~
~ao~
~~~~ is       2.      That, the decedent became a ward of the Los Angeles County Department of Children and
~~~~
 Z   W 16     Family services on or about April, 2016 when it was alleged that Mother, Silvia Abigail Martinez
:~   z
     0
~^   a 17     had "Slapped" and/or "Struck" the child in his/her face because of purported inappropriate behavior

        t8 ~ and a fear for her own safety.

        19    13      That, as a result of the actions) of the County of Los Angeles -DCFS through Los Angeles

        20 ~ County Counsel set forth a Petition in Children's Court alleging Violations of Welfare and

        2t    Institutions Code Sections 300 (a) Serious Physical Harm; 300 (b) Failure to Protect; and, took
        2z    custody of Yaeli Mozzelle Galdamez aka '`Andrew Galdamez" at the age of 14 with a Date of Birth
        23    ~ being Apri123, 2000.
        24 ~Q         That, during the period of time the Decedent was under the care and custody of the Los
        ~; ~ Angeles County DCFS she/he indicated that there was a need for her to "Transition" from a female

        ~~~   to a male based upon the desire to live out her/his life a "Man" rather than as a "Woman" to which
        ~~

        ~~

                            COMPLAINT FOR DAMAGES
                                                                 2
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 4 of 38 Page ID #:15




               the parties in charge of this process Child Services Worker Besy Henriquez and Child Services

           2   Worker Anglica Svedas failed to address the special needs of the decedent.

           3   5.      That, Social Worker Kenneth Bouldin, MSW; and Meeka Bagai, MSW, also failed to

           4   ~ properly address and provide services to the Decedent to address her needs regarding "Transition"

           s   from a female to a male.

          6    IQ      During the course and treatment of the Decedent he was transferred to a facility at the Junior

               Blind of America, located at 5300 Angeles Vista Boulevard, in Los Angeles, California where a

           s   range of counseling services and management of a "Group Home" took place purportedly providing

           9   medications and counseling services for an array of "Hormonal Issues" which were supposedly

          to   designed to aid in the transition of Yaeli Mozzelle Galdamaez from a young woman to a young man
~o
~ N   ~
I W
IFo6
      a
          11   otherwise to be known as "Andrew Galdamez".
 woe
 y ~"
      ~   12   7.      That, Byron Smith, the "Therapist" at the Blind of America was provided little or no
zz~
ao~       13   guidance concerning how to address the circumstances of the Decedent as the DCFS personnel set
 a-~~
 ZU~      14   forth hereinabove failed to properly supervise the day to day concerns of "Andrew Galdamez" such
Qa~
Qom
F-a~      15   that he could facilitate a complete sexual transition from a female to male including but not limited
 ~ G~+N
 z, Q ~ t6     to: a failure to intervene with counseling and therapy when an attempted suicide was made by the
      Z
      o
      a   17   Decedent on June 7, 2019, before his final demise on or about September 4, 2019.

          is   8.      That, DCFS failed to utilize its' vast resources to facilitate the necessary counseling and

          19   guidance services readily available from the LBGTQ Community and Medical Services such that

          20   "Andrew Galdamez" could successfully transition from a female to a male as he was dependent

          2t   upon the supervision of various County of Los Angeles Children's Services workers who failed
          zz   miserably concerning the Decedent while Plaintiff's Mother, Silvia Abigail Martinez, did everything

          23   within her power and resources to "Cooperate" with DCFS; and, to accept the transition of her
          24   daughter from a female to a male seeking to take on the identity of "Andrew Galdamez/Andrew
          25   Elijah Martinez".
          26   9.      That, on or about June 7, 2019, the Decedent was admitted to Pomona Valley Hospital
          27   Medical Center, located at 1798 Garey Avenue, in Pomona, California, with a postal zip code of
          28

                             COMPLAINT FOR DAMAGES
                                                                   3
        Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 5 of 38 Page ID #:16




                 91757-2918 with a "Chief Complaint" of "Accidently Overdosing" on 2 bottles of Tylenol and 2

             z   bottles of Advil "...While denying any suicidal intent or the desire to hurt others."

             3   10.    That, the Decedent remained hospitalized for three days wherein his Physician Dr. Kalpesh

             4   Bhavar, M.D. did little or nothing to assist in the care and treatment of "Andrew"; while, Dr.

             s   Alexander Nguyen, D.O. set forth specific discharge instructions that required additional Psychiatric

             6   Care and Treatment at a "Psychiatric Hospital" being discharged on June 7, 2019 at or about

                 16:47:00.

             s   11.    That, neither Dr. Bhavar, M.D., Dr. Alexander Nguyen, D.O. nor any other personnel

             9   employed at the Pomona Valley Hospital Medical Center acted upon, nor, followed within the
F
Q       ~ t0     "Standard of Care" to insure that the Decedent was properly "Discharged" with the medical
Uo ~
ON a
~ ~ ~ 11
aFo,~            safeguards in place to look after a person clearly mentally unstable; and, suicidal —such that their
~~o~
~~°'W
a~Z =' iz        specific failures to discontinue a "5150 Medical Hold" on or about June 9, 2019, with Dr. Kalpesh

3ao~ 13          Bhavar, M.D. indicating that "Andrew's mood has improved with no self injurious behaviors noted
zQ, ~
v=
 E U~       14   here in the medical floor with the Biological `'Sister" being the care-giver."; further wrongfully
z~~~
>aQ~
~„E-Q~is         attesting that: "The patient is not imminent danger to self or others'' —which, was inaccurate; a
~~~N
v z ~ 16         "Mis-diagnosis"; and, a contributory factor to the acts and/or omissions) responsible for delivering
w '~
  ~''   o
3       a   17   medical care below the standard of care for individuals such as the Decedent received "cleared" to
Q
            t8   be discharged by Dr. Alexander Nguyen, D.O. who also acted and/or omitted and proceeded medical

            19   services below the applicable standard of care as an individual who was responsible for delivering

            20   medical care to a person suffering maladies like the Decedent under these circumstances.
            a~   12.    Furthermore, that Pomona Valley Hospital Medical Center in the course of

            22   transmitting/transferring the Decedent to BHC Alhambra Hospital located at: 4619 N. Rosemead

            23   Boulevard, in Rosemead, California, with a zip code of 91770 failed to properly discharge the
            24   patient "Andrew Elijah Martinez" thus leaving him without proper psychiatric medical care and
            25   treatment because "...The name on his I.D. [Andrew Elijah Martinez] does not match the name on
            2b   his insurance - [Yaeli Galdamez]" ; this, a blatant failure to be sensitive to the overall circumstances
            27   which were the cause of his admission and directly lead to the Decedent being "Discharged" from
            28

                               COMPLAINT FOR DAMAGES
                                                                     4
         Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 6 of 38 Page ID #:17




                  Pomona Valley Hospital Medical Center without any follow-up medical care, medical supervision;

              2   nor, treatment for what was clearly a need for round the clock suicidal medical monitoring and care

              3   which as a direct and proximate cause lead to him being "Medically Unsupervised" for months on

              4   end, from June 9, 2019, until "Andrew" met his demise on September 4, 2019.

              5   13.    That, Pomona Valley Hospital Medical Center, and Physicians — Dr. Kalpesh Bhavar, M.D.;

              6   and, Dr. Alexander Nguyen, D.O. ,all breached the standard of care required to be commonly

                  followed by medical providers in the Los Angeles, California community regarding potentially

              s   suicidal medical psychiatric patients.

                  14.    That, on or about Wednesday, September 4, 2019, despite being responsible for maintaining
w
F
a        ~   10   the grounds and secured areas at or near 2870 Pomona Boulevard, in Pomona California near the
Uo       ~
     N   ~

 ~ ~ tt
aF~,~             "Spadra Cemetery" it is alleged, based upon information and belief, that the Defendant, Union
at5o~
~'~°~~       12   Pacific Railroad, whose offices are located at 750 Lamar Street, in Los Angeles, California, with a
a~Z=
3>0~         13   zip code of 90031, in the County of Los Angeles, failed to properly maintain the area where the
 a
zQ~'~
~z~N         14   Decedent was able to simply walk through an opening in the fence —purportedly designed to
z Q Q~
~EQ-Q~       15   prevent individuals from being able to have access to the grounds at or near moving trains —and,
°~~N
Uz~~ 16           then met his demise by subjecting himself into the path of an oncoming train; all of which was
~~ o
3a       ` 17     confirmed by Union Pacific Police Department Officers Acosta and Captain Johnson under Report

             tg   Number 19055897 occurring at or near 20:42:00.

             19   15.    That, on or about Wednesday, September 4, 2019, based upon investigation; and, upon
             20   information and belief, a Metropolitan Transportation Authority train traveling some 60 Miles Per
             ~i   Hour, not keeping proper lookout and/or caution proceeded to kill "Andrew Elijah Martinez" who by
             ~~   Los Angeles County Coroner's account of the factual circumstances was presented with physical
             23   evidence from the remains that the Decedent was run over by a train causing his death at or near
             24   approximately 20:45:00.
             2s   16.    That, Social Workers Kenneth Bouldin, MSW and Meeka Bagai, MSW from the Los
             26   Angeles County Department of Children's Services from June 7, 2019, until Andrew's demise on
             27   September 4, 2019 failed to properly supervise and manage this case in their care and custody; that
             ~g


                                COMPLAINT FOR DAMAGES
                                                                    5
         Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 7 of 38 Page ID #:18




               t ~ neither social worker acted to obtain follow up care and treatment of the Decedent upon being

               2   ~ discharged from Pomona Valley Hospital Medical Center after he had clearly attempted suicide; and,

               3   ~ was on a '`5150 Psychiatric Hold" with literally little or no instruction, involvement, nor supervision

               4   ~ and by their omissions) are also a direct and proximate cause of the Wrongful Death of their ward.

               5    17.    That, based on investigation and upon information and belief there appears to be other

               6   ~ individuals; and/or entities which are either in full or in part responsible for the death of Andrew

                    Elijah Martinez aka Andrew Galdamez, seeking to be formerly known as Yaeli Galdamez and upon

               s    learning of these entities and/or individuals they will be added as "DOE Defendants"

               9
F
a    ~        to                                       JURISDICTION AND VENUE
U0o .D
   N     ~
V1 w
aF~,~
         ~'
              11   18.     This Complaint seeks damages for violations of the civil rights, privileges, and
~,~o~
                   immunities guaranteed by the First and Fourteenth Amendments of the United States
~~z,
3Qo~ 13            Constitution, pursuant to 42 U.S.C. § 1983 and 1988, and for violations of California State
iQ^'~
UZUN          14   law.
zaa~
SQ'c~
~„FQ~         15   19.     This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §§ 1331 and 1343.
oz~„
 Q
uz~W          l6   20.     This Court has supplemental jurisdiction over the state law claims asserted herein
     0
         o
3a
J
     ~   ,~, t ~   pursuant to 28 U.S.C. § 1367 because the claims form part of the same case or controversy

              t8   arising under the United States Constitution and federal law.

              19   121     Plaintiffs' claims arose in the County of Los Angeles, State of California. Venue

              20 ~ therefore lies in the Northern District of California pursuant to 28 U.S.C. § 1391(b)(2).

              21   122     Plaintiffs' injuries and damages occurred within the Central Judicial District of the Los
              zz   Angeles Superior Court as both the injury and damages and principal place of business for majority
              23   ~ of Defendants is located in the City of Los Angeles, County of Los Angeles.
              24

              2s                               PARTIES AND GENERAL ALLEGATIONS
              26   123     The Estate of Yaeli Mozzelle Galdamez Aka "Andrew Galdamez/Andrew Elijah Martinez"
              27   ~ the Decedent was, at all times relevant hereto, a resident of the County of Los Angeles
              28

                                  COMPLAINT FOR DAMAGES
                                                                        6
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 8 of 38 Page ID #:19




           i    24.     Plaintiff Silvia Abigail Martinez (hereafter also "MOTHER") is the natural mother and

           2    successor in interest and an heir at law of Yaeli Mozzelle Galdamez Aka "Andrew

           3    Galdamez/Andrew Elijah Martinez", the deceased. Plaintiff is a resident of the State of California

           4   ~ and resided within the State of California and the County of Los Angeles at all times herein alleged.

           5   ~ She brings this claim for herself personally, as Yaeli Mozzelle Galdamez Aka "Andrew

           6   ~ Galdamez/Andrew Elijah Martinez"'s successor in interest and heir, as the personal representative of

               ~ the estate, and, as applicable, pursuant to California Code of Civil Procedure § 377.30, et seq.

           s    25.    Defendant COUNTY OF LOS ANGELES (hereafter also defendant "COLA") is, and at all

ti
           9    times herein alleged was, a public entity organized and existing under the laws of the State of
w
F
a     ~ t0     California.
Uo    ~
O N   7
 ~ ~ tt
aF~„           26.     Defendant Department of Children and Family Services (hereafter also defendant "DCFS")
~~o~
               is, and at all times herein alleged was, a public entity organized and existing under the laws of the
aiZ~
3eOv      13   State of California and is an agency of the COLA.
zQ-'w
~z~N 14        27.     Defendant Pomona Valley Hospital (hereafter also defendant "PVH") is anot-for-profit
zQE
Saco
~,E-Q~ 15      independent organization.
O~U,o
  ~ ~
~z a ~ 16      28.     Defendant Dr. Kalpesh Bhavar, M.D., (hereafter also defendant "BHAVAR") was at all times
w~    o
3     a   17   mentioned herein a member of the Mental Health staff as a psychiatrist in Claremont, California and
Q
J
          is   is affiliated with multiple hospitals in the area including Pomona Valley Hospital and was

          19   ~ responsible for providing Decedent with access to mental health and medical care, treatment and

          20   intervention to prevent attempts at suicide by Decedent. Defendant BHAVAR is sued in his
          ~i   individual capacity.

          22   129     Defendant Dr. Alexander Nguyen, D.O. (hereafter also defendant "NGUYEN") was at all
          23   times mentioned herein a Hospitalist, Internist at Pomona Valley Hospital. Defendant NGUYEN is
          24   ~ sued in his individual capacity
          25   30.     Defendant Kenneth Bouldin, MSW (hereafter also defendant "BOULDIN") was at all times
          26   ~ mentioned herein a social worker, employee and agent of Defendant COLA who was responsible
          27

          28

                              COMPLAINT FOR DAMAGES
                                                                   7
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 9 of 38 Page ID #:20




           1    for, among other things, timely and appropriately performing emergency services need for Decedent.

           2   ~ Defendant BOULDIN is sued in his individual capacity.

           3

               I31     Defendant Meeka Bagai, MSW (hereafter also defendant "BAGAI") was at all times

           5   ~ mentioned herein a social worker, employee and agent of Defendant COLA who was responsible

           6   ,for, among other things, timely and appropriately performing emergency services need for Decedent.

               ~ Defendant BAGAI is sued in his individual capacity.

           s    32.    Defendant Besy Henriquez (hereafter also defendant "HENRIQUEZ") was providing

               services need for Decedent. Defendant HENRIQUEZ is sued in his individual capacity.
F
Q     ~   10    33.    Defendant Anglica Svedas (hereafter also defendant "SVEDAS") was providing services
Uo    ~
O N   7
 ~ ~ tt
aF~„           need for Decedent. Defendant SVEDAS is sued in his individual capacity.
~ao~
~'~ °~W   12   34.     Defendant Union Pacific Railroad (hereafter also defendant "UPR") was at all times
Q~z~
oz~~
3>Ov      13   mentioned herein the principal operating company of Union Pacific Corporation.
z 4 a~
~ZUN 14        35.     Defendant Metropolitan Transportation Authority (hereafter also deferida~.t:,".1VITA") vvas at
zE~;
>ao~
~.~- Q ~ is    all times mentioned herein a public transit agency organized and existing under the laws of the State
oQ~„
~~~v
vz    w   16   of California.
~~ =
o  o ~~
3  `-          36.     The "INCIDENT SITE" refers to the railroad tracks and the property leading up to and at
Q
          ~8   which this incident took place and the surrounding and adjacent property about, around and near the

          19   ~ tracks, which includes, but is not limited to, the location at which Yaeli Mozzelle Galdamez Aka

          zo ~ "Andrew Galdamez/Andrew Elijah Martinez accessed the tracks in the City of Pomona and the dirt

          2t   roads, pedestrian walkways andlor paths leading to the tracks.
          22   37.     The true names and identities of Defendants Does 1 through 50 are presently unknown to
          23   Plaintiffs. Plaintiffs allege that each of Defendants Does 1 through 50 were employed by or
          24   ~ agents of Defendants at the time of the conduct alleged herein.
          25   38.     Plaintiffs will seek to amend this Complaint as soon as the true naives and identities of
          26   ~ Defendants Does 1 through 50 have been ascertained
          27   //

          28

                                COMPLAINT FOR DAMAGES
                                                                   8
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 10 of 38 Page ID #:21




            1                                            FIRST CAUSE OF ACTION

                               NEGLIGENCE (WRONGFUL DEATH) AGAINST ALL DEFENDANTS
            3

            4      39       Plaintiffs re-allege paragraphs 1-38 and incorporate them herein as though fully set forth.

            5      40      As the UPR train, which was being operated by the engineers and other members of the crew,

            6      approached the INCIDENT SITE, Defendant UPR and DOES 1 through 25, inclusive, and each of
                   them, so wantonly, recklessly, negligently and carelessly operated, controlled, entrusted and
            s      maintained the train so as to cause the train to strike and kill the Decedent.
            9      141     At all times relevant hereto, Defendant UPR and DOES 1 through 25, inclusive, and each of
~     ~    10      them, negligently entrusted to the engineers and the other members of the crew the train that was
io    ~
~ N   ~
 ~, ~ t i
cF~„               owned, leased, controlled, designed, developed, constructed, managed, operated, inspected,
~50~
~~ °~W
~~Qa       12      maintained -and/or repaired by Defendant UPR and Defendants.
c~Z^
~ao~       13      42.     Defendant UPR and DOES 1 through 25, inclusive, and each of them, permitted the
: Q ..~~
jzCaa~     14       engineers and the other members of the crew to operate, engineers and/or drive the train as their
    a<~
'a'c~
 ~-Q~      15      agent, servant, contractor, subcontractor, independent contractor and/or employee.
]~OCN
    e
iz    ~ 16         43.     The engineers and the other members of the crew were negligent Inter alia in operating the
:~    z
~~    ~
      a    17      train by failing to comply with safety regulations, foiling to sound a sufficient audible warning
           18      ~ device, failing to regulate said train under sate speed and/or foiling to keep a lookout for Decedent,
           19      ~ foiling to slow or stop the train and foiling to control the train so as to avoid hitting Decedent.
           20      I"      Defendants UPR and DOES 1 through 25, and each of them, knew or should have known
           21 I~   that the engineers and the other members of (he crew were incompetent or unfit to operate, engineers
           22      and/or drive the subject train. Said Defendants knew or should have known that the engineers and
           23 ~!   ~ the other members of the crew were likely to use the subject train, or any other train, in a manner
           24      ~ involving unreasonable risk of physical harm to others whom said Defendants should expect to share
           25       in or be endangered by the use of the their train so as to directly and proximately cause Decedent's
           26      death and Plaintiffs' injuries and damages.
           27

           Zs

                                  COMPLAINT FOR DAMAGES
                                                                         ~.
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 11 of 38 Page ID #:22




                 45.     At all times relevant hereto, Defendants UPR and DOES 1 through 25, and each of them,

                 also negligently trained or negligently failed to train the engineers and the other members of the

            3    crew of the subject train.

            4    46.     Defendants UPR and DOES 1 through 25, and each of them, inter alia negligently trained or

            s    negligently failed to train the engineers and other members of the crew, who inter alia negligently

            6    failed comply with safety regulations, failed to sound a sufficient audible warning device, failed to

                 maintain the subject train under safe speed and/or failed to keep a lookout for Decedent and control

            s    the train so as to avoid hitting Decedent
            ~~   47.     Defendants UPR and DOES 1 through 25, and each of them, also breached their duly to
F
Q      ~   10    ensure the horn on the locomotive involved in the incident complied with the audibility requirements
~o     ~
~ N    ~
 ~, ~
aF~,~ i t        of 49 CFR Section 229.129. Defendants have no evidence that the train horn complied with 49
a~5o; .
~'~ °~W
Q~~a       12    C.F.R. Section 229.129 at the time of the incident In fact, the horn did not provide sufficient audible

3ao~ 13          warning of the train's approach prior to the incident.
~- Q ,; ~
V F U ~    14    48.     Defendants UPR and DOES 1 through 25, and each of them, by themselves and through their
z~aa~
>aQ~
~.~^a~     15    crew, breached their duty to ensure that the train horn was properly sounded to warn of the train's
O Z V,o

~z a ~; 16       approach. To be "properly sounded" the horn must not only be loud enough, it must be blown in the
~~     o
3      0. t7     correct sequence and for a sufficient duration. The horn was not properly sounded.
a
           ~g    49.     Defendants UPR and DOES 1 through 25, and each of them, have knowledge that their crews
           19    do not properly sound the horn consistently, but have chosen not to investigate or punish horn
           ~o    violations, monitor for insufficient horn activation or otherwise attempt to accurately document these
           2~    violations. Instead, Defendants UPR and DOES 1 through 25 have intentionally misrepresented the
           22    extent of the problem by publishing false and misleading information concerning the nature and
           23    extent of the problem. As a result, their train crews are aware that the railroad condones horn
           24    violations. It is the routine practice of Defendants UPR and DOES 1 through 25 to ignore violations
           2s    of horn rules. Accordingly, Defendants UPR and DOES 1 through 25, and each of them, breached
           26    their duties.
           27

           28

                                 COMPLAINT FOR DAMAGES
                                                                    10
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 12 of 38 Page ID #:23




                 50.    Defendants UPR and DOES 1 through 25, and each of their crew also breached their duty to

            2    slow or stop the tram to avoid "a specific, individual hazard" at the INCIDENT SITE. They also

            3    failed to approach the INCIDENT SITE prepared to stop due to "an essentially local safety hazard."

            4    If the crew would have been prepared to stop, slowed the train and/or applied the brakes in a timely

            5    fashion they could have avoided the collision or changed the dynamic of the collision, the extent (hat

            6    Decedent's death and Plaintiffs injuries and damages from the collision could have been significantly

                 reduced or eliminated.

            s    51.    At the time of this incident the conditions at the INCIDENT SITE created an essentially local
            <~   safety hazard. However, Defendants UPR; MTA; and DOES 1 through 50, and each of them,
F
Q      ~ to      negligently failed to recognize essentially local safety hazards, failed to instruct train crews and
Uo    .o
O N    R
aF~o       11    others how to identify essentially local safety hazards, failed to take any reasonable steps to reduce
~~o~
~'~ O~w    12    essentially local safety hazards and failed to warn of their existence. Accordingly, UPR, the crew on
czZ~
3ao~ t3          the UPR train, MTA and DOES 1 through 50, and each of them, did nothing to slow the train,
zQ~w
UFU~       14    prepare to slow the train or otherwise account for the local safety hazard at the INCIDENT SITE.
z~~;
5ao~
a, E- Q ~r I5    The existence of an unidentified and unaccounted for local safety hazard was one of the contributing
oz a ~„
~z d ~     16    factors that caused this incident
~~ o
3      a   17    52.    The area in and around this crossing should have been protected by properly maintained
Q
a
           is    fence as to prevent entry to the rail tracks by the Decedent. The failure of the train involved in this

           19    incident to slow for the unsafe conditions at this crossing was a contributing factor to this incident

           20    53.    Defendants UPR and DOES 1 through 25, and each of them, also failed to instruct the train
           21    crews on the appropriate circumstances under which they should be prepared to brake, slow or stop
           22    the train for safety hazards. Defendants UPR and DOES 1 through 25, and each of them knew or
           23    should have known the risks to the public created by their failure to instruct their train crews about
           24    the duty to slow or stop the train to avoid safety hazards at unmarked pedestrian crossings, but have
           25    elected to not instruct their crews about these duties. Because of this inadequate training, the crew
           26    approached the INCIDENT SITE without adequately addressing the existing safety hazards at the
           27

           ~g


                               COMPLAINT FOR DAMAGES
        Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 13 of 38 Page ID #:24




                    INCIDENT SITE. The crew's lack of training and preparedness was one of the contributing factors

               2    mat caused this incident

               3    54.    Defendants UPR and DOES 1 through 25, and each of them, were operating, controlling,

               4    entrusting, maintaining, inspecting and/or repairing the subject train in a negligent and careless

               s    manner and in violation of California statutes and regulations and are therefore negligent per se. Said

               t~   Defendants, and each of them, also violated statutory duties in their entrustment of the train to the

                    engineers and the other members of the crew and are therefore negligent per se. Said Defendants,

               s    and each of them also violated statutory duties in their training of the engineers and the other

               9    members of the crew and are therefore negligent per se. The purpose of the. aforementioned statutes
F
~        ~    10    and/or regulations is to protect the interest of the public and Decedent from the kind of harm that
Uo      .D
 0
  N     ~
h Lsl
aF~„
        C'    1I    resulted from Defendants' actions or inactions and that caused Decedent's death and Plaintiffs
~So~
`~~`'~        12    injuries and damages and the particular hazard caused by Defendants' actions or inactions, which
a~z''
FaoQ          13    caused Decedent's death and Plaintiffs injuries and damages.
z Q-'~.
~iUN          14    55.    At all times relevant hereto, Defendants UPR and DOES 1 through 25, and each of them,
zQa~
~FQ-Q~        15    negligently hired and discharged mandatory and/or non-delegable duties in the ownership, lease,
o z u„
v,ya~
~z e ~,       16    control, development, construction, design, management, inspection, maintenance and/or repair of
~~      o
3       ,x,   17    the INCIDENT SITE and/or the subject train,
e
              i8    56.    At all times relevant hereto, Defendants UPR, MTA and DOES 1 through 50, and each of

              19    them, negligently hired and discharged mandatory and/or nondelegable duties in the ownership,

              ~o    lease, control, development, construction, design, management, inspection, maintenance and/or

              21    repair of the INCIDENT SITE.
              ~~    57.    At all times relevant hereto, Defendants DOES 1 through 50, inclusive, were the agents,

              23    servants, contractors, subcontractors, independent contractors and/or employees of Defendants UPR

              24    and/or MTA, and in doing the things herein alleged, were acting within the course and scope and

              25    purpose of their authority as such agents, servants, contractors, subcontractors, independent

              26    contractors and/or employees, and with the permission and consent of their employers and co-
              27    Defendants. One or more agents, servants, contractors, subcontractors, independent contractors
              2g


                                  COMPLAINT FOR DAMAGES
                                                                       12
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 14 of 38 Page ID #:25




                and/or employees of Defendants UPR; MTA; and DOES 1 through 50 caused Decedent's death and

            z   the damages to Plaintiffs in the scope of his or her employment, agency and/or representation under

            3   circumstances where he or she would be personally liable.

            4   58.       At all times relevant hereto. Defendant UPR, by itself or through its agents, servants,

            s   contractors, subcontractors, independent contractors and/or employees, negligently hired and/or

            6   contracted with Defendants MTA and/or DOES 1 through 50 in the management and operation of its

                property and the subject train and negligently failed to discharge its mandatory and/or non-delegable

            a   duties.

            9   59.       At all times relevant hereto. Defendant MTA, by itself or through its agents, servants,
F
a      ~   10   contractors; subcontractors, independent contractors and/or employees, negligently hired and/or
Uo     ~
O N    7
 ~ ~ tt
aF~„            contracted with Defendants UPR and/or DOES 1 through 50 in the management and operation of its
~ao~
~'~ °~w    12   property and negligently failed to discharge its mandatory and/or non-delegable duties.
oiz~
3>0~ 13         60.       Defendants DOES 51 through 75, inclusive and each of them, owned, leased, controlled,
 a
za-'~
~z~~       14   developed, constructed, designed, managed, operated, inspected, maintained and/or repaired the area
zQa~
>ap~
~,F-Q~ 15       in or about the INCIDENT SITE.
OZU~

~z a ~     16   61.       Defendants DOES 76 through 100, inclusive and each of them, are-negligently or otherwise
w~     o
3      a   17   responsible in some manner for the events and happenings herein referred to, and negligently or
a
           is   otherwise caused injuries and damages proximately thereby to the Plaintiffs as herein alleged.

           19   62.       The INCIDENT SITE was in an unsafe, dangerous and defective condition due to, inter alia,

           zo   the negligent and careless ownership, leasing, operation, construction, building, design,

           2t   maintenance, management, repair, control, inspection, hiring, fencing; discharge of mandatory

           22   and/or non-delegable duties, warnings, signage, visibility, obstructions, vegetations, trees and/or

           23   illuminations of same by said Defendants, and each of them. Defendants, and each of them,

           24   negligently and carelessly failed, refused and/or neglected to keep and maintain the INCIDENT

           25   SITE in a safe and usable condition for pedestrians, and negligently and carelessly failed to warn

           26   Decedent of the dangers of said INCIDENT SITE. Said Defendants had mandatory or nondelegable
           ~~   duties to inspect and maintain the INCIDENT SITE in a safe condition for pedestrians.
           ~~

                                COMPLAINT FOR DAMAGES
                                                                     13
     Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 15 of 38 Page ID #:26




          i      63.     Defendants, and each of them, are liable for Decedent's death and Plaintiffs injuries and

                ~ damages in that, later alia, Defendants negligently hired, discharged mandatory and/or non-delegable

          3     ~ duties and/or negligently owned, leased, controlled, developed, constructed, fenced, designed,

          4      managed, operated, inspected, repaired and/or illuminated the INCIDENT SITE; failed to place,

          s      maintain or repair proper signs and/or markings and/or fence; and failed to inspect, maintain and/or

          6      repair the area in and around the INCIDENT SITE.
                ~ ~.     Defendants failed to warn the public of the unsafe, dangerous and defective conditions at the

          s      INCIDENT SITE.

          9      65.     Defendants also failed to erect/maintain a barrier or fence to keep Decedent from accessing

'  ~ to          the tracks, or walking upon the railroad tracks at the INCIDENT SITE, which includes but is not
>_
,~
 N ~

.F~~
 ~ ~ 11          limited to, a barrier preventing access from the dirt roads, pedestrian walkways and/or paths leading
s5o~
~~'~w    12      to the tracks.
izZ~
;eOv     13      66.     Defendants encouraged and allowed people to enter the area of the tracks, walk along and/or
. Q ~~
~z~~ 14          cross the tracks, through dirt roads near the tracks, pedestrian walkways and pedestrian paths that
 aa~
~zU^ 15          were owned, controlled, constructed by or allowed to exist by Defendants. Prior to the incident, the
~~~~
 z   ~   16      fact that pedestrians frequently and routinely accessed and crossed the tracks and walked upon the
,~   z
 ~   ~
     a   t7      tracks was known to Defendants. Worn dirt roads and pedestrian paths were allowed to exist upon

         is ~ the properties that were owned and/or controlled by Defendants, and each of them, which drew

         19     ~ pedestrians to the tracks and encouraged pedestrians to come into the area.

         20      67.     At the time Decedent encountered the unsafe, dangerous and defective conditions,
         ~~ ' Defendants, and each of them, had actual or constructive notice of the existence of the

                ~ aforementioned unsafe, dangerous and defective conditions and the negligent luring and discharge of
         23     ~ mandatory and/or non-delegable duties, and failed to prevent Decedent from being killed at the
         24      INCIDENT SITE by fixing the above-described unsafe, dangerous and defective conditions.
         25      68.     Decedent's use of Defendants' property was reasonably foreseeable at the time of the incident
         26 '   ~ It was reasonably foreseeable that as a direct and proximate result of said acts, omissions and
         z~

         2s

                                  COMPLAINT FOR DAMAGES
                                                                    14
    Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 16 of 38 Page ID #:27




                   negligence of Defendants, and each of them, and each of their breach of duties, that Decedent would

                   be killed and Plaintiffs caused to sustain general and economic damages.

                   69.       At all times relevant hereto, Defendants, and each of them, either by themselves or through

                   their agents, servants, contractors, subcontractors, independent contractors and/or employees

                   negligently performed their duties and failed to warn Decedent of unsafe and dangerous conditions

                   associated with the INCIDENT SITE. Defendants are liable for breaches of their duties set forth

                   herein.

                   70.       Defendants, and each of them, are vicariously liable for Decedent's death and Plaintiff s

                   injuries and damages that were caused in whole or part by their agents, servants, contractors,

o         to       subcontractors, independent contractors and/or employees.
o
N
Gig 7              171       At all times relevant hereto, Defendants, and each of them, owed a duty of care to Decedent
E'o6 11
~o~
`~O`w
~  Q ~ 12          and others. Said duty of care to pedestrians and others, includes without limitation, the duty to
zz~
aOv       13       follow safety regulations, to avoid causing injury to pedestrians in the area of the INCIDENT SITE,
a-~~
FUG       14       to avoid causing injury to pedestrians crossing railroad tracks, to sound a sufficient audible warning
~a~
FQ~ is
z ~ ..             device, to maintain trains under safe speed, to keep a lookout for crossing traffic and keep trains
~ Q N

z    ~ 16          under control necessary to cope with foreseeable situations, and to install and maintain adequate
     z
     o
     x
     n.   1 ~ ',   warning systems including posting signs, warning lights, barriers and/or flagmen at crossings.

          t8       72.       At all times relevant hereto, Defendants, and each of them, owed a duty of care to Decedent

          19       and others. Said duty of care to protect Decedent and others, includes without limitation, the duty to

          20       follow safety regulations, to avoid discharging Decedent without proper follow up plan, to follow up
          21       with the Decedent after his release from care.
          22       73.       It was reasonably foreseeable that as a direct and proximate result of said acts, omissions and
          23       negligence of Defendants, and each of them, and each of their breach of duties, that Decedent would
          24       be killed and Plaintiffs caused to sustain general and economic damages.
          2s       74.       As a direct and proximate result of said acts, omissions and negligence of Defendants, and
          26       each of them, Decedent was killed and Plaintiffs have been generally damaged in a sum in excess of
          27       the jurisdictional limits of the Superior Court, Limited Jurisdiction.
          28

                                   COMPLAINT FOR DAMAGES
                                                                        15
     Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 17 of 38 Page ID #:28




            I   Ins      As a direct and proximate result of the said acts, omissions and negligence of Defendants,

            z ~ and each of them, Plaintiffs have incui7•ed, and will incur, special damages, which include without

            3    limitation: funeral and burial expenses, the loss of financial support Decedent would have

            4   contributed to the family; the loss of gifts or benefits that Plaintiffs would have expected to receive

            s    from Decedent; the reasonable value of household services that Decedent would have provided; and

            b   other pecuniary losses, the full nature and extent of which are not yet known to Plaintiffs, and leave

                ~ is requested to amend this Complaint to confor-~n to proof at the time of h~ial.

            s   WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as herein set

            9   forth.
c:v
'r
~    ~     10
Uo ~
~N
~~~~       tt                                       SECOND CAUSE OF ACTION
X~oV
j~;~'y     12               Failure to Protect From Harm in Violation of the Fourteenth Amendment
E~z'
3>0~ 13                                         to the Constitution of the United States
z<~
~zU~       14                       (Survival Action - 42 U.S.0 § 1983) (Against All Defendants)
zt<~
>¢`c
~~-<~      IS   76.      Plaintiffs re-allege paragraphs 1-75 and incorporate them herein as though fully set forth.
O Z U~;,
vi    ~    16   77.      Each Defendant could have taken action to prevent unnecessary harm to YAELI
 0
~~    C    17   MOZZELLE GALDAMEZ aka "ANDREW GALDAMEZ/ANDREW ELIJAH MARTINEZ but

           13   refused or failed to do so.

           19            Defendants UPR, MTA and DOES 1 tluough 100 failed to have minimally necessary policies

           20   and procedures concerning the operation and maintenance of Defendants UPR train and track and

           zi   maintain the INCIDENT SITE.

           22   179      Defendants COLA and DCFS, and Does 101 through 150, and each of them, failed to have

           23   minimally necessary policies and procedures among other things concerning the adequate follow up

           24   and maintaining contact with Decedent during his sex change process.

           25   80.      Defendant PVH failed to have minimally necessary policies and procedures concerning the

           2b   adequate treatment of Decedent, whom they knew or should have known was in need of medical

           27   attention for his Suicidal attempts.

           28


                               COMPLAINT FOR DAMAGES
                                                                     16
        Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 18 of 38 Page ID #:29




                   81.    Defendants BOULDIN, BAGAI, HENRIQUEZ and SVEDAS failed to have minimally

                  ~ necessary policies and procedures among other things concerning the adequate follow up and

              3    maintaining contact with Decedent during his sex change process.

             4    I~      Defendants COLA, DCFS, PVH, BOLTLDIN, BAGAI, HENRIQUEZ and SVEDAS have

              s    consistently demonstrated deliberate indifference to their constitutional obligation to provide

              6   ~ minimally adequate medical care to Decedent. Defendants COLA, DCFS, PVH, BOULDIN,

                  ~ BAGAI, HENRIQUEZ and SVEDAS, and Does 101 through 150, and each of them, failure to

              s    correct their policies, procedures, and practices, despite longstanding and repeated notice of

              9    significant and dangerous deficiencies, evidences deliberate indifference in the provision of medical

Q        ~   10    treatment.
U0o      ~
    N    ~
~F~~ it            83.    Defendants COLA, DCFS, PVH, BOULDIN, BAGAI, HENRIQUEZ and SVEDAS and
atSo~
~~a ~        t2    Does 101 through 150, and each of them, were specifically on notice that Decedent was in need of
pzz~
3eOv         13    urgent medical attention for his Suicidal attempts and "5150 Psychiatric Hold".
za-'w
~z~
zQa~
     N
     a       14    84.    Defendants COLA, DCFS, PVH, BOiJLDIN, BAGAI, HENRIQUEZ and SVEDAS and
>ac~
~,F-Qa       15    Does 101 through 150, and each of them, failed to provide necessary medical treatment to Decedent
~~~N
vi ~         16    while he was in their custody and care despite his obvious signs of medical distress.
w~      o
3       a          85.    The acts and/or omissions of Defendants COLA, DCFS, PVH, BOULDIN, BAGAI,
Q
J
             is    HENRIQUEZ and SVEDAS and Does 101 through 150, and each of them, as alleged herein,

             19   ~ including but not limited to their failure to provide Decedent with appropriate medical care, failure

             20    to promulgate appropriate policies and procedures in order to provide treatment to Decedent who
             zi    require proper supervision and medical assistance, and failure to appropriately train and/or supervise
             22   ~ their staff, constituted deliberate indifference to Decedent's serious medical needs, health and safety.
             23   ~ :.    Defendants COLA, DCFS, PVH, BOLTLDIN, BAGAI, HENRIQUEZ and SVEDAS and
             24   ~ Does 101 through 150, and each of them, failed to provide Decedent with medical attention knowing
             25   ~ of Decedent's prior Suicidal attempts.
             26

             27

             28


                                 COMPLAINT FOR DAMAGES
                                                                      17
  Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 19 of 38 Page ID #:30




              87.    Defendants COLA, DCFS, PVH, BOULDIN, BAGAI, HENRIQUEZ and SVEDAS and

          z   Does 101 through 150, failed to immediately provide necessary medical treatment to Decedent while

          3   he was in their custody and care despite his obvious signs of medical distress.

          4   88.    The acts and/or omissions of Defendants COLA, DCFS, PVH, BOULDIN, BAGAI,

          s   HENRIQUEZ and SVEDAS and Does 101 through 150, and each of them, as alleged herein,

          6   including but not limited to their failure to provide Decedent with immediate and appropriate

          7   medical care, failure to promulgate appropriate policies and procedures in order to provide treatment

          a   to Decedent who require special attention due to his prior Suicidal attempts, and failure to

              appropriately train and/or supervise their staff, constituted deliberate indifference to Decedent's

       io     serious medical needs, health and safety.
o
N    ~
~ ~ ii        89.    Defendants were also on notice that Decedent was undergoing sex change and was on
E' o ~
~o~
~ ~ ..
    W tz      hormone medication.
iz~
ao~      13   90.    Defendants COLA, DCFS, PVH, BOLTLDIN, BAGAI, HENRIQUEZ and SVEDAS and
Q~~
zu~ 14        Does 101 through 150, and each of them, have failed to promulgate appropriate policies and
QQ~
ao~
i~^ 15        procedures in order to provide treatment to Decedent. Defendants COLA, DCFS, PVH, BOULDIN,
    ~o
z a p 16      BAGAI, HENRIQUEZ and SVEDAS and Does 101 through 150, and each of them, also failed to
~ z
   0
    a         create minimally necessary policies and procedures for ensuring that medical staff provided known

         is   sex change patients with adequate and necessary medical treatment. Lastly, Defendants COLA,

         19   DCFS, PVH, BOULDIN, BAGAI, HENRIQUEZ and SVEDAS and Does 101 through 150, and

         20   each of them, failed to train and supervise medical staff to treat Decedent who was undergoing sex
         21   change.

         22   91.    Defendants' acts and/or omissions as alleged herein, including but not limited to their failure
         23   to follow a mandated and lifesaving treatment plan, their failed to create minimally necessary
         24   policies and procedures for ensuring sex change persons and Suicide attempted patients receive
         25   adequate medical treatment, their failure to create minimally necessary policies and procedures for
         26   ensuring that medical staff provided sex change patients and Suicide attempted patients who are
         27   detoxing with adequate and necessary medical treatment, and their failure to train and supervise
         28

                            COMPLAINT FOR DAMAGES
                                                                 18
        Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 20 of 38 Page ID #:31




              1    medical staff to treat sex change patients and Suicide attempted patients with serious and life

              2    threatening illnesses, constituted deliberate indifference to Decedent's serious medical needs and

              3   ~ safety.

              4    '~         As a direct and proximate result of Defendants' conduct, Decedent experienced physical pain,

              5   ~ severe emotional distress, and mental anguish, as well as loss of his life and other damages alleged

              6    herein.

                  ~ 93.       The aforementioned acts and/or omissions of Defendants were willful, wanton, malicious,

              s    and oppressive and thereby justifying an award to Plaintiffs.

              9    94.        As a direct and proximate result of the conduct of Defendants, Decedent was compelled to

~        ~   10    and did employ the services of hospitals, surgeons, physicians, nurses, and the like, to care for and
io      .D
~o
    N    ~
1 (s7
c~-~e
         ~   j~    for the treatment of Decedent and did incur medical, hospital and professional and incidental
350
~~ °'w       12    expenses, all according to proof at the time of trial.
caz''
~aOv         13    95.        As a result of the injuries to Decedent, Plaintiffs have been injured and are entitled to
:a~~
~zV~         14   compensatory and punitive damages against Defendants, all according to proof at the time of trial.
 ~a~
:~o~
    E-Q~     is    96.        Plaintiffs have sustained a loss of interest on the value of all damages from the date they
    ~ ~i N
         b
ji      ~    16   were incurred to the present, and said loss will continue into the future.
        z
~~       S
         c   17

             Is                                           THIRD CAUSE OF ACTION

             19                                           MEDICAL MALPRACTICE
             20                                     (Survival Actions -California State Law)
             z~                                                 Against Defendants
             22                            COLA, DCFS, PVH, BOULDIN, BAGAI, HENRIQUEZ
             23                                     And SVEDAS and Does 101 through 150
             24   197         Plaintiffs re-allege paragraphs 1-96 and incorporate them herein as though fully set forth.
             as 1 •:          Defendants COLA, DCFS, PVH, BOULDIN, BAGAI, HENRIQUEZ and SVEDAS and
             26   Does 101 through 150, and each of them, failed to comply with professional standards in the
             2~   treatment of Decedent's serious medical illness by failing to evaluate, diagnose and treat injuries
             2s

                                    COMPLAINT FOR DAMAGES
                                                                          19
         Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 21 of 38 Page ID #:32




                   related to his sex change and Suicidal attempt, failing to address obvious signs of medical distress

               2   and ignoring the duties of medical staff to treat and monitor his Suicidal state. Furthermore,

               3   Defendants COLA, DCFS, PVH, BOULDIN, BAGAI, HENRIQUEZ and SVEDAS and Does 101

               4   through 150, and each of them, failed to take appropriate measures to treat his sex change and

               5   Suicidal state and to appropriately monitor his health.

               6   99.     Defendants COLA, DCFS, PVH, BOULDIN, BAGAI, HENRIQUEZ and SVEDAS and

                   Does 101 through 150, and each of them, failed to appropriately supervise, review and ensure the

               a   competence of medical staff's provision of treatment of Decedent, and failed to enact appropriate

ti
               9   standards and procedures that would have prevented such harm to him.
F
a        ~    10   100.   The negligent conduct of Defendants PVH, BOLTLDIN, BAGAI, HENRIQUEZ and
~o0      ~
     N   ~
V1W
aF~„
          7   11   SVEDAS and Does 101 through 150, and each of them, was committed within the course and scope
a)~o~
`~'~ °~W      12   of their employment.
czZ~
3>0~          13   101.   As a direct and proximate result of the conduct of Defendants Defendants COLA, DCFS,
 a
zQ-'~
V F U ~       14   PVH, BOULDIN, BAGAI, HENRIQUEZ and SVEDAS and Does 101 through 150, and each of
z~aa~
>ao~
~H Q ~ is          them, Decedent was compelled to and did employ the services of hospitals, surgeons, physicians,
O Z U;o
    0~. N
Vj ~

uz a w 16          nurses, and the like, to care for and for the treatment of Decedent and did incur medical, hospital and
~~       o
3Q       a    17   professional and incidental expenses, all according to proof at the time of trial.

              ~s   102.   As a result of the injuries to Decedent, Plaintiffs have been injured and are entitled to

              19   compensatory and punitive damages against Defendants COLA, DCFS, PVH, BOULDIN, BAGAI,

              20   HENRIQUEZ and SVEDAS and Does 101 through 150, all according to proof at the time of trial.

              21   103.   The aforementioned acts and/or omissions of Defendants COLA, DCFS, PVH, BOULDIN,
              22   BAGAI, HENRIQUEZ and SVEDAS and Does 101 through 150, and each of them, were willful,
              23   wanton, malicious and oppressive and thereby justify an award to Plaintiffs of exemplary and
              24   punitive damages to punish the wrongful conduct alleged herein and to deter such future conduct.
              2s   104. Plaintiffs have sustained a loss of interest on the value of all damages from the date they were
              26   incurred to the present, and said loss will continue into the future.
              27

              28


                                 COMPLAINT FOR DAMAGES
                                                                       20
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 22 of 38 Page ID #:33




            t                                        FOURTH CAUSE OF ACTION

           2                      NEGLIGENCE AGAINST COLA and DCFS and DOES 101-150

           3     105.    Plaintiffs re-allege paragraphs 1-104 and incorporate them herein as though fully set forth.

           4    1 1:     Plaintiffs are informed and believe, and based on such information and belief, alleges that

           s     Defendants were negligent in that they acted with deliberate indifference for Decedent's reasonable

           6    ', ~ security, in that they ignored and/or failed to reasonably monitor, to provide security, and to prevent

                ~ Decedent from committing harm to himself; failed to seek immediately indicated access to mental

           a     and medical care for him; and ignored his serious, but treatable, mental health condition.

           9     107.    At all times relevant hereto, defendants were acting in the course and scope of then-
w
F
Q     ~   10     employment with Defendant COLA.
Uo    ~
Q N   ~
 ~ ~             108.    Due to Defendants' deliberate indifference to the serious nature and life threatening condition
aF~,~ >i
~50~
~'~`'W    12     of Decedent, and their failure to timely intervene to provide reasonable security, monitoring and
ozz~
Eaoa      t3     safety necessary in order to prevent his efforts to harm himself, decedent YAELI MOZZELLE
zQ~~
          14     GALDAMEZ aka "ANDREW GALDAMEZ/ANDREW ELIJAH MARTINEZ suffered preventable
Z~¢d'~o
>Qo~
~E-Q~ 15         serious injury and harm by committing suicide on September 4, 2019.
O Z U;a
~ya~
~z e ~    16     109.    As a direct and proximate cause of the negligence of said Defendants, and each of them,
~~ o
3a 4 i~          decedent YAELI MOZZELLE GALDAMEZ aka "ANDREW GALDAMEZ/ANDREW ELIJAH

          is     MARTINEZ was hurt and injured in his health, strength, and activity, and was ultimately killed on
          19     or about September 4, 2019. He suffered unjustifiable and substantial physical pain and mental
          20     suffering before his death.
          ~i    ~ 110.   As a direct and legal result of the negligence of said Defendants, and each of them, Plaintiffs
          ~~     have been deprived of decedent's love, care, comfort, affection, society, presence, companionship,
          ~;     protection, future support, financial support and services, and a loss of intangible qualities of the
          ~~     spousal and familial relationship. The foregoing has caused Plaintiffs to suffer economic and non-
          ~;     economic damages.
          ~~~    1 11.   As a further direct and legal result of the death of YAELI MOZZELLE GALDAMEZ aka
          2~     "ANDREW GALDAMEZ/ANDREW ELIJAH MARTINEZ, Plaintiffs, as successors in interest to
          28


                                COMPLAINT FOR DAMAGES
                                                                      21
   Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 23 of 38 Page ID #:34




          I   the decedent, have incurred and are responsible for the payment of funeral, burial expenses, and

          2   ~ other related expenses following his. death.

          3   X112     As a further direct and legal result of the negligence of said Defendants, and each of them,

          4   ~ decedent YAELI MOZZELLE GALDAMEZ aka "ANDREW GALDAMEZ/ANDREW ELIJAH

          5   ~ MARTINEZ was killed and Plaintiffs sustained the damages as hereinabove alleged.

          6

                                                    FIFTH CAUSE OF ACTION

                                   NEGLIGENCE AGAINST UNION PACIFIC RAILROAD

          ~    113    Plaintiffs re-allege paragraphs 112 and incorporate them herein as though fully set forth.

~o     to     114.    As the UPR train, which was being operated by the engineers and other members of the crew,
,~N  ~

. ~-~~
  w  ~ 11     approached the INCIDENT SITE, Defendant UPR and DOES 1 through 25, inclusive, and each of
:Sow
~~`~~
  =Qa    12   them, so wantonly, recklessly, negligently and carelessly operated, controlled, entrusted and
i z z~
;QOv     13   maintained the train so as to cause the train to strike and kill the Decedent.
'a~~
~z~~     14   115.    At all times relevant hereto, Defendant UPR and DOES 1 through 25, inclusive, and each of
? aa~
  Qo ~
~~U^     15   them, negligently entrusted to the engineers and the other members of the crew the train that was
:~~~
ii W     16   owned, leased, controlled, designed, developed, constructed, managed, operated, inspected,
;~ z
   0
~~ a     17   maintained -and/or repaired by Defendant UPR and Defendants.
         ~a ~ 116.    Defendant UPR and DOES 1 through 25, inclusive, and each of them, permitted the
         19   engineers and the other members of the crew to operate, engineers and/or drive the train as their
         20 ~ agent, servant, contractor, subcontractor, independent contractor and/or employee.

         2t   117.    The engineers and the other members of the crew were negligent Inter alia in operating the
         z2 ~ train by failing to comply with safety regulations, foiling to sound a sufficient audible warning

         23   ~ device, failing to regulate said train under sate speed and/or foiling to keep a lookout for Decedent,
         24   ~ foiling to slow or stop the train and foiling to control the train so as to avoid hitting Decedent.
         25   118.    Defendants UPR and DOES 1 through 25, and each of them, knew or should have known
         26   that the engineers and the other members of (he crew were incompetent or unfit to operate, engineers
         27   and/or drive the subject train. Said Defendants knew or should have known that the engineers and
         28


                             COMPLAINT FOR DAMAGES
                                                                   22
         Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 24 of 38 Page ID #:35




                   the other members of the crew were likely to use the subject train, or any other train, in a manner

               2   involving unreasonable risk of physical harm to others whom said Defendants should expect to share

               3   in or be endangered by the use of the their train so as to directly and proximately cause Decedent's

               4   death and Plaintiffs' injuries and damages.

               s   119.   At all times relevant hereto, Defendants UPR and DOES 1 through 25, and each of them,

               6   also negligently trained or negligently failed to train the engineers and the other members of the

                   crew of the subject train.

               s   120.   Defendants UPR and DOES 1 through 25, and each of them, inter alia negligently trained or

               9   negligently, failed to train the engineers and- other members of the crew, who inter alia negligently
F
Q         ~   10   failed comply with safety regulations, failed to sound a sufficient audible warning device, failed to
Uo0       ~
  N      ~
Vi W
aF~;,
         7    ~j
                   maintain the subject train under safe speed and/or• failed to keep a lookout for Decedent and control
a~5=~
=~ °~w        12   the train so as to avoid hitting Decedent
Q.~Zd
3>0~          13   121.   Defendants UPR and DOES 1 through 25, and each of them, also breached their duly to
FQ-a
zQ-'c:
UZU~          14   ensure the horn on the locomotive involved in the incident complied with the audibility requirements
zaa~
>ao~
~,FQ~         15   of 49 CFR Section 229.129. Defendants have no evidence that the train horn complied with 49
oQ~„
~/j ~j    N

Ui       ~ 16      C.F.R. Section 229.129 at the time of the incident In fact, the horn did not provide sufficient audible
 0
~^       z
         0
3         a   17   warning of the train's approach prior to the incident.
a
              t8   122.   Defendants UPR and DOES 1 through 25, and each of them, by themselves and through their

              19   crew, breached their duty to ensure that the train horn was properly sounded to warn of the train's

              zo   approach. To be "properly sounded" the horn must not only be loud enough, it must be blown in the
              2t   correct sequence and for a sufficient duration. The horn was not properly sounded.
              22   123.   Defendants UPR and DOES 1 through 25, and each of them, have knowledge that their crews
              23   do not properly sound the horn consistently, but have chosen not to investigate or punish horn
              24   violations, monitor for insufficient horn activation or otherwise attempt to accurately document these
              2s   violations. Instead, Defendants UPR and DOES 1 through 25 have intentionally misrepresented the
              26   extent of the problem by publishing false and misleading information concerning the nature and
              27   extent of the problem. As a result, their train crews are aware that the railroad condones horn
              28

                                 COMPLAINT FOR DAMAGES
                                                                      23
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 25 of 38 Page ID #:36




                   violations. It is the routine practice of Defendants UPR and DOES 1 through 25 to ignore violations

              2    of horn rules. Accordingly, Defendants UPR and DOES 1 through 25, and each of them, breached

              3    their duties.

              4    124.    Defendants UPR and DOES 1 through 25, and each of their crew also breached their duty to

              5    slow or stop the tram to avoid "a specific, individual hazard" at the INCIDENT SITE. They also

              6    failed to approach the INCIDENT SITE prepared to stop due to "an essentially local safety hazard."

                   If the crew would have_ been prepared to stop, slowed the train andlor applied the brakes in a timely

              s    fashion they could have avoided the collision or changed the dynamic of the collision, the extent (hat

              9    Decedent's death and Plaintiffs injuries and damages from the collision could have been significantly
F
Q       ~    10    reduced or eliminated.
Uo      ~
O N    7
 ~ ~ tt
aFo„               125.    At the time of this incident the conditions at the INCIDENT SITE created an essentially local
~~o~
~~°'~, iz          safety hazard. However, Defendants UPR and DOES 1 through 25, and each of them, negligently
czZ~
3>0~ 13            failed to recognize essentially local safety hazards, failed to instruct train crews and others how to
F
Z Q
  Q~   Q
    '~ [z"
UZU~         14    identify essentially local safety hazards, failed to take any reasonable steps to reduce essentially.
zQa~
>ao~
~FQ~         15    local safety hazards and failed to warn of their existence. Accordingly, Defendants UPR, the crew on
oQu,~
~~~v
vz      w    16    the UPR train, and DOES 1 through 25, and each of them, did nothing to slow the train, prepare to
~N     z
~~
3
        x
        °'
             17    slow the train or otherwise account for the local safety hazard at the INCIDENT SITE. The existence
Q
J
             is    of an unidentified and unaccounted for local safety hazard was one of the contributing factors that
             ~~    caused this incident

             zo    126.    The area in and around this crossing should have been protected by properly maintained
             21    fence as to prevent entry to the rail tracks by the Decedent. The failure of the train involved in this
             22    incident to slow for the unsafe conditions at this crossing was a contributing factor to this incident
             23    127.    Defendants UPR and DOES 1 through 25, and each of them, also failed to instruct the train
             ~~    crews on the appropriate circumstances under which they should be prepared to brake, slow or stop
             ~;    the train for safety hazards. Defendants UPR and DOES 1 through 25, and each of them knew or
              c,   should have known the risks to the public created by their failure to instruct their train crews about
             2~    the duty to slow or stop the train to avoid safety hazards at unmarked pedestrian crossings, but have
             28


                                   COMPLAINT FOR DAMAGES
                                                                      24
       Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 26 of 38 Page ID #:37




                 elected to not instruct their crews about these duties. Because of this inadequate training, the crew

             2   approached the INCIDENT SITE without adequately addressing the existing safety hazards at the

             3   INCIDENT SITE. The crew's lack of training and preparedness was one of the contributing factors

             4   mat caused this incident

             s   128.   Defendants UPR and DOES 1 through 25, and each of them, were operating, controlling,

             6   entrusting, maintaining, inspecting and/or repairing the subject train in a negligent and careless

                 manner and in violation of California statutes and regulations and are therefore negligent per se. Said

             s   Defendants, and each of them, also violated statutory duties in their entrustment of the train to the

             9   engineers and the other members of the crew and are therefore negligent per se. Said Defendants,
w
F
Q       ~   10   and each of them also violated statutory duties in their training of the engineers and the other
V o     ~
  0
  N     ~
Vl W    v   I~   members of the crew and are therefore negligent per se. The purpose of the aforementioned statutes
a~-~~
~~o~
~~~,w 12
>wQa             and/or regulations is to protect the interest of the public and Decedent from the kind of harm that
o~z~
3Qo~ t3          resulted from Defendants' actions or inactions and that caused Decedent's death and Plaintiffs
zQa~
vFU~        14   injuries and damages and the particular hazard caused by Defendants' actions or inactions, which
z~ea~
Sao
~„F-Q~ 15        caused Decedent's death and Plaintiffs injuries and damages.
oz~~
  a
vi a 16          129.   At all times relevant hereto, Defendants UPR and DOES 1 through 25, and each of them,
~~ o
3      a    17   negligently hired and discharged mandatory and/or non-delegable duties in the ownership, lease,
a
J
            is   control, development, construction, design, management, inspection, maintenance and/or repair of

            ~~   the INCIDENT SITE and/or the subject train,

            20   130.   At all times relevant hereto, Defendants UPR, and DOES 1 through 25, and each of them,

            2t   negligently hired and discharged mandatory and/or nondelegable duties in the ownership, lease,

            22   control, development, construction, design, management, inspection, maintenance and/or repair of

            23   the INCIDENT SITE.

            24   131.   At all times relevant hereto, Defendants DOES 1 through 25, inclusive, were the agents,

            25   servants, contractors, subcontractors, independent contractors and/or employees of Defendants UPR

            26   in doing the things herein alleged, were acting within the course and scope and purpose of their

            z~   authority as such agents, servants, contractors, subcontractors, independent contractors and/or
            2g

                               COMPLAINT FOR DAMAGES
                                                                    25
       Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 27 of 38 Page ID #:38




                     employees, and with the permission and consent of their employers and co-Defendants. One or• more

                 2   agents, servants, contractors, subcontractors, independent contractors and/or employees of

                 3   Defendants UPR and DOES 1 tlu~ough 25 caused Decedent's death and the damages to Plaintiffs in

                 4   the scope of his or her employment, agency and/or representation under circumstances where he or

                 s   she would be personally liable.

                 6   132.      At all times relevant hereto. Defendant UPR, by itself or tl~u•ough its agents, servants,

                     contractors, subcontractors, independent contractors and/or employees, negligently hired and/or

                 8   contracted with Defendants and/or DOES 1 through 50 in the management and operation of its

                 9   property and the subject train and negligently failed to discharge its mandatory and/or non-delegable
F-
~       ~    10      duties.
Uo      ~
 0
   N    ~
V1 L
<= o ;~
        7    I
                     133.      At all times relevant hereto. Defendants UPR, by itself or tYuough its agents, servants,
~~o~
~~~
>~:; Q ~ t2          contractors; subcontractors, independent contractors and/or employees, negligently hired and/or
czZ~
3>0~         13      contracted with Defendants UPR andlor DOES 1 tl~u~ough 50 in the management and operation of its
     <= 4
z<=~
UZU~"        14      property and negligently failed to discharge its mandatory and/or non-delegable duties.
ia4~
><c~
~F~~         15      134.      Defendants DOES 51 through 75, inclusive and each of them, owned, leased, controlled,
OZU~
~~~V
Uz~~;        16      developed, constructed, designed, managed, operated, inspected, maintained and/oz• repaired the area
~~      O
~^
3       `'
             17      in or about the INCIDENT SITE.

             ~s      135.      Defendants DOES 76 through 100, inclusive and each of them, are-negligently or otherwise

             ~~      responsible in some manner for the events and happenings herein referred to, and negligently or

             20      otheitivise caused injuries and damages proximately thereby to the Plaintiffs as herein alleged.

             2t      136.      The INCIDENT SITE was in an unsafe, dangerous and defective condition due to, inter alia,

             22      the negligent and careless ownership, leasing, operation, construction, building, design,

             23      maintenance, management, repair, control, inspection, hiring, fencing, discharge of mandatory

             24      and/or non-delegable duties, warnings, signage, visibility, obstructions, vegetations, tt•ees and/or

             2s      illuminations of same by said Defendants, and each of them. Defendants, and each of them,

             26      negligently and carelessly failed, refused and/or neglected to keep and maintain the INCIDENT

             27      SITE in a safe and usable condition for pedestrians, and negligently and carelessly failed to warn

             Zs

                                     COMPLAINT FOR DAMAGES
                                                                           26
       Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 28 of 38 Page ID #:39




               t   Decedent of the dangers of said INCIDENT SITE. Said Defendants had mandatory or nondelegable

            2      duties to inspect and maintain the INCIDENT SITE in a safe condition for pedestrians.

            3      137.    Defendants, and each of them, are liable for Decedent's death and Plaintiffs injuries and

            4      damages in that, later alia, Defendants negligently hired, discharged mandatory and/or non-delegable

            5      duties and/or negligently owned, leased, controlled, developed, constructed, fenced, designed,

            6      managed, operated, inspected, repaired and/or illuminated the INCIDENT SITE; failed to place,

                   maintain or repair proper signs and/or markings and/or fence; and failed to inspect, maintain and/or

            s      repair the area in and around the INCIDENT SITE.

            9      138.    Defendants failed to warn the public of the unsafe, dangerous and defective conditions at the
F
Q      ~   10      INCIDENT SITE.
~o
 0
 N     ~
V] w
Q~-~~
       7   j j
                   139.    Defendants also failed to erect/maintain a barrier or fence to keep Decedent from accessing
~a5o~
~~°`w
a~z ''' lz
    '              the tracks, or walking upon the railroad tracks at the INCIDENT SITE, which includes but is not

3Qo~ 13            limited to, a barrier preventing access from the dirt roads, pedestrian walkways and/or paths leading
za-~~
UZU~       14      to the tracks.
zQa~
5ao~
~,F Q ~ ~s         140.    Defendants encouraged and allowed people to enter the area of the tracks, walk along and/or
O~U~
~,~,a~
~z a ~ 16          cross the tracks, through dirt roads near the tracks, pedestrian walkways and pedestrian paths that
~~     o
3      a   17      were owned, controlled, constructed by or allowed to exist by Defendants. Prior to the incident, the
a
a
           is      fact that pedestrians frequently and routinely accessed and crossed the tracks and walked upon the

           19      tracks was known to Defendants. Worn dirt roads and pedestrian paths were allowed to exist upon

           20      the properties that were owned and/or controlled by Defendants, and each of them, which drew

           2t      pedestrians to the tracks and encouraged pedestrians to come into the area.

           22      141.    At the time Decedent encountered the unsafe, dangerous and defective conditions,

           23      Defendants, and each of them, had actual or constructive notice of the existence of the

           24      aforementioned unsafe, dangerous and defective conditions and the negligent luring and discharge of

           2s      mandatory and/or non-delegable duties, and failed to prevent Decedent from being killed at the

           26      INCIDENT SITE by fixing the above-described unsafe, dangerous and defective conditions.

           27

           2

                                    COMPLAWT FOR DAMAGES
                                                                     27
      Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 29 of 38 Page ID #:40




                  142.      Decedent's use of Defendants' property was reasonably foreseeable at the time of the incident

             z    It was reasonably foreseeable that as a direct and proximate result of said acts, omissions and

             3    negligence of Defendants, and each of them, and each of their breach of duties, that Decedent would

             4    be killed and Plaintiffs caused to sustain general and economic damages.

             5    143.      At all times relevant hereto, Defendants, andeach of them, either by themselves or through

             6    their agents, servants, contractors, subcontractors, independent contractors and/or employees

                  negligently performed their duties and failed to warn Decedent of unsafe and dangerous conditions

             s    associated with the INCIDENT SITE. Defendants are liable for breaches of their duties set forth
             ~~   herein.

o      '~   10    144.      Defendants, and each of them, are vicariously liable for Decedent's death and Plaintiff s
~ N    ~
 W
~o~
      7     11    injuries and damages that were caused in whole or part by their agents, servants, contractors,
~o~
~~~
~ Q,        12    subcontractors, independent contractors and/or employees.
zz~
¢Ov         13    145.      At all times relevant hereto, Defendants, and each of them, owed a duty of care to Decedent
 a-~~
 FUG        14    and others. Said duty of care to pedestrians and others, includes without limitation, the duty to
~a~
FQ~         15    follow safety regulations, to avoid causing injury to pedestrians in the area of the INCIDENT SITE,
~
z Q~
   ~, 16          to avoid causing injury to pedestrians crossing railroad tracks, to sound a sufficient audible warning
   Z
 '~ o
      ~     t7    device, to maintain trains under safe speed, to keep a lookout for crossing traffic and keep trains
            is    under control necessary to cope with foreseeable situations, and to install and maintain adequate
            19    warning systems including posting signs, warning lights, barriers and/or flagmen at crossings.
            20    146.      At all times relevant hereto, Defendants, and each of them, owed a duty of care to Decedent
            21    and others. Said duty of care to protect Decedent and others, includes without limitation, the duty to
            22    follow safety regulations, to avoid discharging Decedent without proper follow up plan, to follow up
            23    with the Decedent after his release from care.
            24    147.      It was reasonably foreseeable that as a direct and proximate result of said acts, omissions and
            25    negligence of Defendants, and each of them, and each of their breach of duties, that Decedent would
            26    be killed and Plaintiffs caused to sustain general and economic damages.
            27

            28

                                  COMPLAINT FOR DAMAGES
                                                                      28
         Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 30 of 38 Page ID #:41




              t    148.    As a direct and proximate result of said acts, omissions and negligence of Defendants, and

              2   ~ each of them, Decedent was killed and Plaintiffs have been generally damaged in a sum in excess of

              3   the jurisdictional limits of the Superior Court, Limited Jurisdiction.

             4    1 149    As a direct and proximate result of the said acts, omissions and negligence of Defendants,

              5   ~ and each of them, Plaintiffs have incurred, and will incur•, special damages, which include without

              6   ~ limitation: funeral and burial expenses, the loss of financial support Decedent would have

                  ~ contributed to the family; the loss of gifts or benefits that Plaintiffs would have expected to receive

              s   from Decedent; the reasonable value of household services that Decedent would have provided; and

              9   other pecuniary losses, the full nature and extent of which are not yet known to Plaintiffs, and leave
~:
F
             ~o   is requested to amend this Complaint to conform to proof at the time of trial.
c~ o
O N      7
~F
4 ~ o~
     d'      II   WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as herein set
?3~0~
~~~ V
             ~z   forth:
~~z~
3>0~         t3
z 4 ~~
~z~~ 14                                                SIXTH CAUSE OF ACTION
zQ<~
> 4C~
~Fc~ IS                                              NEGLIGENCE AGAINST MTA
OZU~
  U ~
Uz~~ 16           150.     Plaintiffs re-allege paragraphs 149 and incorporate them herein as though fully set forth.
     0
3v        ~ 1~    151.     At the time of this incident the conditions at the INCIDENT SITE created an essentially local

             is   safety hazard. However, Defendants MTA and DOES 1 through 50, and each of them, negligently

             19   ~ failed to recognize essentially local safety hazards, failed to instruct train crews and others how to

             zo ~ identify essentially local safety hazards, failed to take any reasonable steps to reduce essentially

             21   local safety hazards and failed to warn of their existence. The existence of an unidentified and

             22   ~ unaccounted for local safety hazard was one of the contributing factors that caused this incident

             23   1 152    The area in and around this crossing should have been protected by properly maintained

             24   ~ fence as to prevent entry to the rail tracks by the Decedent. The failure of the train involved in this

             25   ~ incident to slow for the unsafe conditions at this crossing was a contributing factor to this incident

             26   153.     At all times relevant hereto, Defendants MTA, and DOES 1 through 50, and each of them,

             2~    negligently hired and discharged mandatory and/or nondelegable duties in the ownership, lease,

             28


                                 CONIPLAWT FOR DAMAGES
                                                                       29
          Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 31 of 38 Page ID #:42




                I    control, development, construction, design, management, inspection, maintenance and/or repair of

                2    the INCIDENT SITE.

                3   1 154   At all times relevant hereto, Defendants MTA, and DOES 1 through 50, inclusive, were the

                4   ~ agents, servants, contractors, subcontractors, independent contractors and/or employees of

                s ~ Defendants MTA in doing the things herein alleged, were acting within the course and scope and

                6    purpose of their authority as such agents, servants, contractors, subcontractors, independent

                     contractors and/oz- employees, and with the permission and consent of their employers and co-

                8    Defendants. One or more agents, servants, contractors, subcontractors, independent contractors

                9    and/or employees of Defendants MTA, and DOES 1 through 50 caused Decedent's death and the
  F
  ~        ~   to    damages to Plaintiffs in the scope of his or her employment, agency and/or t•epresentation under
  Uo       ~
  O ~~ ~
      N   7
       o t1
  <~.o,^             circumstances where he or she would be personally liable.
 ~~o~
 ~~c
  ~; v
< ~Z~ 1 z
'    ~               155.   At all times relevant hereto. Defendants MTA, and DOES 1 through 50, by itself or tluough
 cZN~
  3~0~ t3            its agents, servants, contractors, subcontractors, independent contractors and/or employees,
  Z 4'~L

 UZU~" 14            negligently hired and/or• contracted with Defendants MTA, and DOES 1 tluough 50 in the
 zaa~
 >~c~
 ~z<a 15             management and operation of its property and the subject train and negligently failed to discharge its
 O U`
  Vj ~ ~: N

  Uz~~         16    mandatory and/or non-delegable duties.
 ~~ o
 3  - ~~             156.   At all times relevant hereto. Defendants MTA, by itself or through its agents, servants,
 a
      Is            contractors; subcontractors, independent contractors and/or employees, negligently hired and/or
               19   ~ contracted with Defendants MTA, and DOES 1 tluough 50 in the management and operation of its
               20   property and negligently failed to discharge its mandatory and/or non-delegable duties.
               z~    157.   Defendants DOES 51 through 75, inclusive and each of them, owned, leased, controlled,
               22   developed, constructed, designed, managed, operated, inspected, maintained and/or repaired the area
               23    in or about the INCIDENT SITE.
               24   1 158   Defendants DOES 76 through 100, inclusive and each of them, are-negligently or otheitivise
               25    responsible in some manner for the events and happenings herein referred to, and negligently or
               26   otherwise caused injuries and damages proximately thereby to the Plaintiffs as herein alleged.
               27

               28


                                  COMPLAINT FOR DAMAGES
                                                                       30
     Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 32 of 38 Page ID #:43




                159.    The INCIDENT SITE was in an unsafe, dangerous and defective condition due to, inter alia,

           2    the negligent and careless ownership, leasing, operation, construction, building, design,

           3    maintenance, management, repair, control, inspection, hiring, fencing, discharge of mandatory

           4.   ~ and/or non-delegable duties, warnings, signage, visibility, obstructions, vegetations, trees and/or

           5    illuminations of same by said Defendants, and each of them. Defendants, and each of them,

           6    negligently and carelessly failed, refused and/or neglected to keep and maintain the INCIDENT

                SITE in a safe and usable condition for pedestrians, and negligently and carelessly failed to warn

           s    Decedent of the dangers of said INCIDENT SITE. Said Defendants had mandatory or nondelegable

           9    duties to inspect and maintain the INCIDENT SITE in a safe condition for pedestrians.
w
F
Q     ~   10    160.    Defendants, and each of them, are liable for Decedent's death and Plaintiff s injuries and
Uo    ~
~~,
O N
    ~
    R
QF~~ ~t         damages in that, later alia, Defendants negligently hired, discharged mandatory and/or non-delegable
at5=~
`" °~ U   12    duties and/or negligently owned, leased, controlled, developed, constructed, fenced, designed,
a~i'~''
3ao~ 13         managed, operated, inspected, repaired and/or illuminated the INCIDENT SITE; failed to place,
i 4 ~~
VZv~      14    maintain or repair proper signs and/or markings and/or fence; and failed to inspect, maintain and/or
zaa~
>a'c~
~,F4~     15    repair the area in and around the INCIDENT SITE.
oz~„
 a
UZ Q w    16    161.    Defendants failed to warn the public of the unsafe, dangerous and defective conditions at the
~~   o
3    a    17    INCIDENT SITE.
a
a
          is    162.    Defendants also failed to erect/maintain a barrier or fence to keep Decedent from accessing

          19    the tracks, or walking upon the railroad tracks at the INCIDENT SITE, which includes but is not

          zo    limited to, a barrier preventing access from the dirt roads, pedestrian walkways and/or paths leading

          21    to the tracks.
          22    163.    Defendants encouraged and allowed people to enter the area of the tracks, walk along and/or
          23    cross the tracks, through dirt roads near the tracks, pedestrian walkways and pedestrian paths that
          24    were owned, controlled, constructed by or allowed to exist by Defendants. Prior to the incident, the
          25    fact that pedestrians frequently and routinely accessed and crossed the tracks and walked upon the
          26    tracks was known to Defendants. Worn dirt roads and pedestrian paths were allowed to exist upon
          27

          28


                                 COMPLAINT FOR DAMAGES
                                                                    31
         Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 33 of 38 Page ID #:44




                   the properties that were owned and/or controlled by Defendants, and each of them, which drew

                   pedestrians to the tracks and encouraged pedestrians to come into the area.

                   164.      At the time Decedent encountered the unsafe, dangerous and defective conditions,

                   Defendants, and each of them, had actual or constructive notice of the existence of the

                   aforementioned unsafe, dangerous and defective conditions and the negligent luring and discharge of

                   mandatory and/or non-delegable duties, and failed to prevent Decedent from being killed at the

                   INCIDENT SITE by fixing the above-described unsafe, dangerous and defective conditions.

                   165.      Decedent's use of Defendants' property was reasonably foreseeable at the time of the incident

                   It was reasonably foreseeable that as a direct and proximate result of said acts, omissions and
w
F
Q         ~   10   negligence of Defendants, and each of them, and each of their breach of duties, that Decedent would
~o        ~
     N    ~
~ ~ ~
aF~„          Il   be killed and Plaintiffs caused to sustain general and economic damages.
~a5o~
`~'~ °i ~     12   166.      At all times relevant hereto, Defendants, and each of them, either by themselves or through
a~z=
3>0~ 13            their agents, servants, contractors, subcontractors, independent contractors and/or employees
 a
FQ,,]~
UZUN          14   negligently performed their duties and failed to warn Decedent of unsafe and dangerous conditions
zaa~
5Q'c~
~,~- a ~ ~s        associated with the INCIDENT SITE. Defendants are liable for breaches of their duties set forth
oZ~,~
uz e ~ 16          herein.
~. ~ z
~~ o
3a        ~   17   167.      Defendants, and each of them, are vicariously liable for Decedent's death and Plaintiffs

              ~s   injuries and damages that were caused in whole or part by their agents, servants, contractors,

              19   subcontractors, independent contractors and/or employees.
              20   168.      At all times relevant hereto, Defendants, and each of them, owed a duty of care to Decedent

              2t   and others. Said duty of care to pedestrians and others, includes without limitation, the duty to
              22   follow safety regulations, to avoid causing injury to pedestrians in the area of the INCIDENT SITE,
              23   to avoid causing injury to pedestrians crossing railroad tracks, to sound a sufficient audible warning
              24   device, to maintain trains under safe speed, to keep a lookout for crossing traffic and keep trains
              2s   under control necessary to cope with foreseeable situations, and to install and maintain adequate
              26   warning systems including posting signs, warning lights, barriers and/or flagmen at crossings.
              ?7

              ~~


                                   COMPLAINT FOR DAMAGES
                                                                       32
         Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 34 of 38 Page ID #:45




                i    169.    At all times relevant hereto, Defendants, and each of them, owed a duty of care to Decedent

               z ~ and others. Said duty of care to protect Decedent and others, includes without limitation, the duty to

               3    ~ follow safety regulations, to avoid discharging Decedent without proper follow up plan, to follow up

               4    ~ with the Decedent after his release from care.

               5    ~ 170.   It was reasonably foreseeable that as a direct and proximate result of said acts, omissions and

               6    ~ negligence of Defendants, and each of them, and each of their breach of duties, that Decedent would

                    ~ be killed and Plaintiffs caused to sustain general and economic damages.

               s    171.     As a direct and proximate result of said acts, omissions and negligence of Defendants, and

v.
               9    each of them, Decedent was killed and Plaintiffs have been generally damaged in a sum in excess of

~         ~   10    the jurisdictional limits of the Superior Court, Limited Jurisdiction.
Uo        ~
 0
   N      ~
Vl Lid
QF~~
          7   1 j
                    172.     As a direct and proximate result of the said acts, omissions and negligence of Defendants,
~50~
~~aw          t2    and each of them, Plaintiffs have incurred, and will incur, special damages, which include without
czz~
3ao~ t3             limitation: funeral and burial expenses, the loss of financial support Decedent would have
iQ-'~
V F V ~       14    contributed to the family; the loss of gifts or benefits that Plaintiffs would have expected to receive
z~da~
>ao~
oZU^          15    from Decedent; the reasonable value of household services that Decedent would have provided; and
~~~~
vz W          16    other pecuniary losses, the full nature and extent of which are not yet known to Plaintiffs, and leave
~~ o
3         a   17    is requested to amend this Complaint to conform to proof at the time of trial.
a
a
              is    WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as herein set

              1~    forth.

              20

              2t                                      SEVENTH CAUSE OF ACTION
              22                                           LOSS OF CONSORTIUM
              23                                  (Against All Defendants and Does 1-200)
              24    1173     Plaintiffs re-allege paragraphs 172 and incorporate them herein as though fully set forth.
              25    174.     At the time of YAELI MOZZELLE GALDAMEZ aka '`ANDREW GALDAMEZ/ANDREW
              26    ~ ELIJAH MARTINEZ' death of September 4, 2019, YAELI MOZZELLE GALDAMEZ aka
              z~    "ANDREW GALDAMEZ/ANDREW ELIJAH MARTINEZ"
              z8

                                   COMPLAINT FOR DAMAGES
                                                                       33
       Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 35 of 38 Page ID #:46




              i ~ was the daughter of SILVIA ABIGAIL MARTINEZ who was going through sex change

              z      transformation to become ANDREW GALDAMEZ/ANDREW ELIJAH MARTINEZ .

              3      175.     All defendants owed a duty of reasonable care which they breached. As a result of defendants

              4      conduct, MOTHER lost the care, love, companionship, affection, society, moral support, and solace

              s      of YAELI MOZZELLE GALDAMEZ aka '`ANDREW GALDAMEZ/ANDREW ELIJAH

              r,     MARTINEZ".

                     ~ 176.   MOTHER is therefore deprived and will be permanently deprived of her daughter's

              s ~ consortium, care, comfort, and companionship.

              9
w
F
a       ~    10                                         EIGHTS CAUSE OF ACTION
Uo     .D
O N    7
aF~o         11                             Negligent Supervision, Training, Hiring and Retention
a~',~o~
~'~
>wQaO~ v     12                                    (Survival Action -California State Law)
ciZ~
3>0~ 13                                            (Against All Defendants and Does 1-200)
 a
za-'w
Uiv~         14      177.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 176 as though fully set
zaa~
>aQ~
~, E-Q~      15      forth herein.
oQ~,~
~~~v
vz     ~     16      178.     Defendants and Does 1 through 200, and each of them, had a duty to hire, supervise, train
w~     z
O '"   ~     1~ I,   and retain employees and/or agents so that employees and/or agents refrain from the conduct and/or
3       °'
Q
.~
             is      omissions alleged herein.

             19      179.     Defendants and Does 1 through 200, and each of them, breached this duty, causing the

             20      conduct alleged herein. Such breach constituted negligent hiring, supervision, training and retention
             2t      under the laws of the State of California.

             22      180.     As a direct and proximate result of the failures of Defendants and Does 1 through 200, and
             23      each of them, Ms. Gillis endured pain, suffering, physical injury, and emotional distress prior to his
             24      death as alleged herein.
             ~;      181.     As a direct and proximate result of the conduct of Defendants and Does 1 through 200, and
             ?~      each of them, Decedent was compelled to and did employ the services of hospitals, surgeons,        -
             ~~



                                     COMPLAINT FOR DAMAGES
                                                                        34
       Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 36 of 38 Page ID #:47




              t    physicians, nurses, and the like, to care for and for the treatment of Decedent's and did incur

             2     medical, hospital and professional and incidental expenses, all according to proof at the time of trial.

             3    ~1g2         As a result of the injuries and death to the Decedent, Plaintiffs have been injured and are

             4     entitled to compensatory and punitive damages against Defendants, all according to proof at the time

             s     of trial.

             6    ~ 183.       Plaintiffs have sustained a loss of interest on the value of all damages from the date they

                  ~ were incurred to the present, and said loss will continue into the future.

             a
             <~                                            NINTH CAUSE OF ACTION
F
Q
00
        ~   10                                           MONELL-RELATED CLAIMS
   N    ~
Vl W
QF~~    ~   ~~
                                                    AGAINST DEFENDANT COLA; DCFS
at5o~
~'~°~~      12                                     AND DOES 1 THROUGH 50, INCLUSIVE
czZ~
Eaoa        13
z Q-'~.
~z~~        14     184.        Plaintiffs re-allege paragraphs 1-183 and incorporate them herein as though fully set forth.
zQa~
>ao
OFU~
       15          185.        Defendants, including through their respective entities, established and/or followed policies,
    6
 ~ ~
~z a w 16         procedures, customs, and/or practices (hereinafter referred to collectively as "policy" or "policies")
 0
o~ o
3       a   17    which policies were the moving force behind the violations of Plaintiffs' constitutional rights,
Q
            ~s     including those under the Fourteenth Amendment, by, but not limited to:

            t~    a.       The policy of failing to supervise, follow up and control Decedent's sex transformation and

            20 ~ follow up with Decedent after release from the PVH; and

            2.1   b.       By acting with deliberate indifference in implementing a policy of inadequate training,
            zz ~ and/or by failing to train its officers, agents, employees and state actors, in providing the

            23    ~ constitutional protections guaranteed to individuals, including those under the Fourteenth
            24    Amendment, when performing actions related to child abuse and dependency type proceedings.
            25    ~ 186.       Defendants, including through their respective entities, breached their duties and obligations
            26    ~ to Plaintiffs, including but not limited to, failing to establish, implement and follow the correct and
            27    proper Constitutional policies, procedures, customs and practices; by failing to properly select,
            28

                                     COMPLAINT FOR DAMAGES
                                                                          35
        Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 37 of 38 Page ID #:48




                   supervise, train, control, and review its agents and employees as to their compliance with

             2     Constitutional safeguards; and by permitting Defendants and DOES 1 through S0, to engage in the

              3   ~ unlawful and unconstitutional conduct as herein alleged.

              4   ~ 187.     Defendants knew, or should have known, that by breaching the above-mentioned duties and

              s    obligations that it was foreseeable that they would, and did, cause Plaintiffs to be injured and

              6    damaged by their wrongful policies, or deliberate lack thereof or deliberate indifference to the need

                   for such policies and/or training, and other acts as alleged herein, and that such breaches occurred in

              s    contravention of public policy and their legal duties and obligations to Plaintiffs; and that such

              9    policies would subject them to injunctive relief which Plaintiffs assert herein.
F
Q        ~   10    188.      These actions, and/or inactions, of Defendants are the moving force behind, and direct and
Uo       ~
 0
    N    ~
~ W
<H~;,
         c   11    proximate cause of Plaintiffs' injuries, as alleged herein; and as a result, Plaintiffs have sustained
~t5o~
~'~°~~       12    general and special damages, to an extent and in an amount to be proven at trial. In addition,
czZ~
3~0~ t3            Plaintiffs have incurred, and will continued to incur, attorneys' fees, costs, and expenses, including
za-~~
vFU~         14    those as authorized by 42 U.S.C. § 1988, to an extent and in an amount subject to proof at trial.
z~aa~
~F~~         15
o z ~;,
y~a~
~i a W 16                                                          PRAYER
~~       o
3        ~ ~~      WHEREFORE, Plaintiffs pray for judgment against all Defendants, as to all causes of action, as
a
.~
             14
             I () I I follows:

                        1. Plaintiffs demand a jury trial as to the issues so triable;

                        2. General damages and special damages according to proof;

                        3. As against only the individiaczl defendants and not any municipality, punitive damages as

                             allowed by law;

                        4. Attorneys' fees pursuant to 42 U.S.C. & 1988, and any other appropriate statute;

                        5. Costs of suit incurred herein; and

                        6. Such other and further relief as the Court deems proper.




                                   COMPLAINT FOR DAMAGES
                                                                        36
        Case 2:21-cv-05971-ODW-MRW Document 1-2 Filed 07/23/21 Page 38 of 38 Page ID #:49




               1                                     DEMAND FOR A JURY TRIAL

                           Plaintiffs respectfully demand a jury trial for all claims asserted here.



                                                          RESPECTFULLY SUBMITTED,

               s    Date: September 4, 2020               LAW OFFICES OF VINCENT W. DAVIS &ASSOCIATES
               ~~
                                                             <     r
                                                  BY:
                                                          Viktor V. Ginko, Esq.
                                                          Vincent W. Davis, Esq.
               <~
w
                                                          Attorneys for Plaintiffs
F
Q        v    10
Vo       ~
  0
    N    ~

<F~o~
~3~0~
`~'~ O~w 12
czz~
3>0~ 13
  Q
zQ'~w
UZU~ 14
z_ aa~
>ao~
r~.F-Qv       15
O~U~
~~~~
vz       ~    16
~~       o
~        y    17
3        `'
              ~s
              i~

              2u
              ~i

              ~~

              ~;

              ~~

              ~;

              26

              ~~


              ~~


                                 COMPLAINT FOR DAMAGES
                                                                       37
